F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                        August 23, 2007
                             FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                         Clerk of Court

    AN SELM O A . CH AV EZ,

                Plaintiff-Appellant,

    v.                                                   No. 07-2078
                                               (D.C. No. CIV-06-1225 BB /RH S)
    W ILLIA M B . R IC HA RD SO N ,                       (D . N.M .)

                Defendant-Appellee.



                             OR D ER AND JUDGM ENT *


Before PO RFILIO, A ND ER SO N, and BALDOCK , Circuit Judges.




         Anselmo A. Chavez, appearing pro se, appeals the district court’s dismissal

of his complaint for lack of jurisdiction. W e have jurisdiction to consider his

appeal under 28 U.S.C. § 1291 and we affirm.

         M r. Chavez’s claim relates to the Democratic primary election for the

office of governor in New M exico, which was held in June 2006. Defendant




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Richardson won the Democratic nomination in that election and also won the

general election in November 2006. M r. Chavez was a write-in candidate in the

Democratic primary. He claims that, under New M exico law, M r. Richardson was

not an eligible candidate in the primary because he signed his name on certain

election-related forms as “Bill Richardson” rather than his full name of “W illiam

Blaine Richardson.”

      M r. Chavez filed a pro se complaint in district court on December 15, 2006,

seeking to set aside the Democratic primary nomination and the general election

of M r. Richardson, and asking that M r. Chavez be named the winner of both

elections. Alternatively, he sought an award of $440,000, which he claimed was

equal to the New M exico governor’s compensation for four years. The district

court issued an order to show cause why the case should not be dismissed for lack

of subject-matter jurisdiction. M r. Chavez responded, asserting that jurisdiction

was proper under 28 U.S.C. § 1331 because his complaint raised federal

questions.

      The district court dismissed the action, finding no jurisdiction under § 1331

and also concluding that it lacked jurisdiction based on the Rooker-Feldman 1

doctrine, under which lower federal courts do not have jurisdiction to review

“cases brought by state-court losers complaining of injuries caused by state-court



1
       See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and D.C. Ct. of App.
v. Feldman, 460 U.S. 462 (1983).

                                         -2-
judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.” Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). In holding Rooker-Feldman

applicable in this case, the district court found that M r. Chavez had filed the same

claim in New M exico state court. His state-court complaint was dismissed, and

the dismissal was affirmed on appeal by the N ew M exico Supreme Court, before

he filed his federal-court complaint. The district court concluded that M r. Chavez

sought, in his federal-court action, to overturn the N ew M exico state-court

rulings, and therefore the district court did not have jurisdiction. M r. Chavez

filed a timely appeal.

      W e review a district court’s dismissal of a complaint for lack of

subject-matter jurisdiction de novo. M ann v. Boatright, 477 F.3d 1140, 1145

(10th Cir. 2007). In his appeal brief, M r. Chavez first argues the merits of his

claim and then he repeats one of the bases for federal-question jurisdiction under

§ 1331 that he asserted in the district court. But he does not address the district

court’s alternative ground for dismissal based on the Rooker-Feldman doctrine.

M r. C havez has therefore waived his right to appeal that issue. See State Farm

Fire & Cas. Co. v. M hoon, 31 F.3d 979, 984 n.7 (10th Cir. 1994) (holding issue

waived by appellant’s failure to raise it in opening brief). M oreover, we need not

address the remaining arguments M r. Chavez makes on appeal because that issue,

standing alone, was sufficient to divest the district court of jurisdiction. See

                                          -3-
Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 877 (10th Cir. 2004) (applying

waiver and upholding summary judgment on one of district court’s alternative

grounds w hich appellant failed to appeal); GFF Corp. v. Associated Wholesale

Grocers, Inc., 130 F.3d 1381, 1387-88 (10th Cir. 1997) (same). 2

      The judgment of the district court is AFFIRMED.


                                                   Entered for the Court



                                                   Bobby R. Baldock
                                                   Circuit Judge




2
       Even if M r. Chavez had not waived his appeal of the district court’s
dismissal based on the Rooker-Feldman doctrine, we would affirm, finding no
error in the district court’s ruling on that issue.

                                        -4-